DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 11 and 24 are amended.
Claims 11-29 are examined on the merits.
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive:
With respect to the amendment made to claims 11 and 24, art rejection of mentioned claims is withdrawn because none of cited prior art teach or suggest the limitation presented in the amendment made to the claim.
With respect to Double Patenting rejection, Applicants argue that, since a Terminal Disclaimer is filed, the Double Patenting rejection has to be withdrawn.
However, the Terminal Disclaimer is not filed, and therefore, the Double Patenting rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10342729. Although the claims at issue are not identical, they are not patentably distinct from each other because:
All the limitations of claim 11 of the Application are to be found in claim 1 of the patent. The difference lies in the fact that claim 11 of the Application requires a particular parameter of the amplitude range.
Since the particular parameter of the amplitude range affects the particular therapeutic procedure, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the particular parameter of the amplitude range in order to reach the particular therapeutic proceduure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
All the limitations of claim 24 of the Application are to be found in claim 1 of the patent. The difference lies in the fact that claim 9 of the Application requires a particular parameter of the amplitude range.
Since the particular parameter of the amplitude range affects the particular therapeutic procedure, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the particular parameter of the amplitude range in order to reach the particular therapeutic proceduure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Claims 12-23 and 25-29 are depend on claims 11 and 24 and fall therewith.
No art rejection is present for claims 11 and 24, since the closest prior art of record Lockwood et al. (US 7,195,624) and Renz et al. (US 2004/0127845) fail to teach, suggest or render obvious a varying negative pressure accordance with a sawtooth waveform, the sawtooth waveform varying about a negative pressure baseline, wherein the baseline, wherein the pressure remains below atmospheric pressure.
Lockwood et al. (US 7,195,624) discloses the apparatus and method for treating the wound but is silent about the controller causing a source of negative pressure to provide the pressure in accordance with a sawtooth waveform varying about a baseline.
Renz et al. (US 2004/0127845) remedies this deficiency.
However, none of cited art teach or suggest a varying negative pressure accordance with a sawtooth waveform, the sawtooth waveform varying about a negative pressure baseline, wherein the baseline is variable.

No art rejection is presented for claims 15 and 28, since the closest prior art of record Lockwood et al. (US 7,195,624) and Renz et al. (US 2004/0127845) fail to teach, suggest or render obvious a varying negative pressure accordance with a sawtooth waveform, the sawtooth waveform varying about a negative pressure baseline, wherein the baseline is variable.
Lockwood et al. (US 7,195,624) discloses the apparatus and method for treating the wound but is silent about the controller causing a source of negative pressure to provide the pressure in accordance with a sawtooth waveform varying about a baseline.
Renz et al. (US 2004/0127845) remedies this deficiency.
However, none of cited art teach or suggest a varying negative pressure accordance with a sawtooth waveform, the sawtooth waveform varying about a negative pressure baseline, wherein the baseline is variable.
In the most of wound treatment vacuum apparatuses applying cyclic pressure is used the algorithm, wherein the negative pressure waveform is varying about a constant negative pressure baseline. This particular invention proposes the therapeutic algorithm, wherein the negative pressure waveform is varying about a variable negative pressure baseline. This algorithm has a significant difference from others: when the conventionally known algorithm is used wound margins are converging and diverging during the time of the procedure. When claimed algorithm is used wound margins are in converged state during the whole time period of the procedure that better stimulates the regeneration process.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781